ALLEN, J.:
1. Where a partner borrows money on his individual credit from another partner, and later gives a note as evidence of such loan, such borrowing does not create a partnership debt, though the money be applied to partnership purposes.
2. A separate creditor who holds a valid chattel mortgage upon the interest of a partner in a partnership, has a lien upon the surplus due the partner after all • partnership debts are paid, which lien is superior to the claim for an individual debt due from the partner to his co-partner. (Nixon & Chatfield v. Nash & Atkison, 12 Ohio St., 647, distinguished.)
Judgment of .the Court of Appeals, reversed and judgment for plaintiff in. error.
Marshall, C. J., Wanamaker, Jones, Matthias and Day, JJ., concur.